Allowable Subject Matter
Claims 19-36 allowed.
The following is an examiner’s statement of reasons for allowance:
 	The closest prior art are Hart (US 6,071,093), Dahl (US 5,017,103), and Ayre (US 2005/0025630).  Hart shows impeller blades with a radially innermost edge that is parallel to the central axis (Figures 3A, 10).  However, the embodiment in Figure 3A does not meet the maximum cross-sectional dimension limitation since the blades are aligned with the internal surface, and the embodiment in Figure 10 does not meet the topmost extent limitation since the blades are shorter than the internal bearing surface, among other reasons.  Dahl shows impeller blades that appear to have a radially innermost edge that is parallel to the central axis (Figures 1, 3), but is supported by a driveshaft 20 and thus does not show an internal bearing surface, and also does not show a topmost extent of the blades being closer than any internal surface, among other reasons.  Ayre shows impeller blades with a radially innermost edge that is parallel to the central axis (Figures 8, 20), but either does not have an internal bearing surface or does not meet the cross-sectional dimension limitation, since the blades appear to align with the innermost surface of the impeller.  Thus, there is no disclosure or suggestion in the prior art of the particular combination of elements as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792